Citation Nr: 1212032	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-07 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to September 3, 1999, for the award of service connection for a posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 29, 2003, for the award of a 50 percent rating for PTSD.

3.  Entitlement to an increased rating for PTSD rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) from April 2004 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2009, the Board remanded the appeal for additional development.

Initially, the Board notes that the December 2009 Board remand listed as the only issue on appeal a claim for an effective date earlier than January 29, 2003, for the grant of service connection for PTSD.  However, a subsequent review of the record on appeal by the undersigned reveals that the Board's earlier characterization of the claim for an earlier effective date for service connection for PTSD was in error because service connection for PTSD was granted effective from September 3, 1999.  The Board's review of the record on appeal also reveals outstanding claims for an earlier effective date for the 50 percent rating for his PTSD and for an increased rating for PTSD.  Therefore, in order to best reflect the Veteran's intent when filing his appeal and to best take into account the correct procedural history and evidence found in the claims file, the Board has recharacterized the issues on appeal as listed on the first page of this remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claim for an increased rating for PTSD rated as 50 percent disabling, a review of the record on appeal reveals that the Veteran was last afforded a VA psychiatric examination in December 2003.  However, in statements in support of claim from the Veteran and his representative they have alleged, in substance, a worsening of his PTSD symptomatology since that time.  Moreover, medical records found in the record also appear to support these claims.  Therefore, the Board finds that a remand for a VA examination to ascertain the severity of his PTSD is required.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).   

When readjudicating this rating claim, the RO should be mindful of the United States Court of Appeals for Veterans Claims (Court) holding in Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.).

Also as to the claim for an increased rating for PTSD, the record shows that the Veteran receives ongoing treatment through the Central Texas Health Care System and from the Vet Center in Austin, Texas.  However, the record does not include any of his post- February 2006 records from the Central Texas Health Care System or post-June 2001 records from the Vet Center.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these treatment records with the record.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

As to the claim for an effective date prior to January 29, 2003, for the award of a 50 percent rating for PTSD, in May 2004 the Veteran filed a notice of disagreement as to the May 2007 rating decision that granted a 50 percent rating for PTSD effective from December 3, 2002.  See 38 C.F.R. § 20.201 (2011); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  While in a subsequent June 2004 rating decision, the RO granted January 29, 2003 as the effective date for the award of the 50 percent rating for his PTSD, it never issued the Veteran a statement of the case (SOC) as to this earlier effective date claim.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  Therefore, the Board finds that a remand for a SOC is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, as noted in the December 2009 Board remand, the Veteran made a claim of clear and unmistakable error (CUE) in the November 1988 rating decision that had initially denied his claim of service connection for a psychiatric disorder.  The Board's December 2009 remand also noted that this CUE claim is inextricably intertwined with his claim for an earlier effective date for service connection for PTSD and must be adjudicated before the Board adjudicates this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Despite the foregoing, the CUE claim was not adjudicated while the appeal was in remand status.  Therefore, the Veteran's claim for CUE in the November 1988 rating decision that denied service connection for a psychiatric disorder is once again referred to the agency of original jurisdiction for adjudication, and the adjudication of the claim for an effective date prior to September 3, 1999, for the award of service connection for a PTSD, must be deferred pending the RO's consideration of the CUE claim.  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, before readjudicating the Veteran's earlier effective date claims, must adjudicate the Veteran's claim for CUE in the November 1988 rating decision that denied service connection for a psychiatric disorder.  

2.  The RO/AMC should issue the Veteran a SOC as to his claim for an effective date prior to January 29, 2003, for the assignment of a 50 percent rating for PTSD.  This issue should only be returned to the Board if the Veteran thereafter perfects an appeal by filing a timely substantive appeal.

3.  The RO/AMC should obtain and associate with the record the Veteran's post-February 2006 treatment records from the Central Texas Health Care System and post-June 2001 records from the Vet Center in Austin, Texas.  All actions to obtain the requested records should be documented fully in the claims file.  

4.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a psychiatric examination.  The claims file should be provided to the examiner in connection with the examination.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD since the year 2003 without taking into account any nonservice-connected disorder.  If there is a noticeable change in the severity of his adverse PTSD symptomatology between 2003 and the current day, the examiner should further attempt to identify the date on which this change occurred.  A global assessment of functioning (GAF) score that does not take into account any nonservice-connected disorders should also be provided.  A complete rationale must be provided for any opinion offered.  

5.  The RO/AMC should thereafter readjudicate the claims.  As to the claim for an increased rating for PTSD, the readjudication should consider staged ratings.  See Hart, supra.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

